MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Nov 14 2017, 8:34 am
regarded as precedent or cited before any                                   CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court


estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEES
Thomas N. Eckerle                                       Douglas D. Church
Carmel, Indiana                                         Alexander P. Pinegar
                                                        Kevin S. Smith
                                                        Church Church Hittle & Antrim
                                                        Noblesville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Thomas N. Eckerle,                                      November 14, 2017
Appellant-Plaintiff,                                    Court of Appeals Case No.
                                                        49A02-1704-CT-735
        v.                                              Appeal from the Marion Superior
                                                        Court
Katz & Korin, P.C., and Michael                         The Honorable James B. Osborn,
W. Hile,                                                Judge
Appellees-Defendants                                    Trial Court Cause No.
                                                        49D14-1510-CT-35444



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CT-735 | November 14, 2017         Page 1 of 11
                                                 Case Summary
[1]   Attorney Thomas N. Eckerle, pro se, appeals the trial court’s grant of summary

      judgment in favor of Katz & Korin, P.C. (“Katz”), and attorney Michael W.

      Hile (collectively “Appellees”) on Eckerle’s claim for abuse of process, as well

      as the denial of his cross motion for summary judgment on that claim. Because

      Eckerle was not a party to the process at issue, we affirm.


                                   Facts and Procedural History1
[2]   The essential facts are as follows. In 1995, Newland Resources, LLC, and The

      Branham Corporation “entered into a contract whereby Branham agreed to

      assist Newland with negotiating contracts and obtaining certifications needed to

      operate a waste water and water supply utility[,]” Boone County Utilities, LLC

      (“BCU”), which was wholly owned by Newland. Appellant’s App. Vol. 3 at

      146. “In return, Newland agreed to pay Branham a ‘success fee’ based upon

      the sale price ultimately paid for the utility.” Id.




      1
        Indiana Appellate Rule 46(A)(5) provides that an appellant’s statement of the case “shall briefly describe the
      nature of the case, the course of the proceedings relevant to the issues presented for review, and the
      disposition of these issues by the trial court ….” (Emphasis added.) Eckerle’s statement of the case is ten
      pages long, presumes familiarity with past and present litigation, and is inappropriately argumentative.
      Appellate Rule 46(A)(6) provides that an appellant’s statement of facts “shall describe the facts relevant to the
      issues presented for review” “shall be stated in accordance with the standard of review appropriate to the
      judgment or order being appealed[,]” and “shall be in narrative form ….” Instead of presenting a coherent
      narrative of relevant facts, Eckerle quotes extensively from bankruptcy court orders and attempts to
      incorporate facts by reference to other documents, which he may not do. Cf. Oxley v. Lenn, 819 N.E.2d 851,
      855 n.2 (Ind. Ct. App. 2004) (rejecting appellee’s attempt to incorporate argument by reference to summary
      judgment brief filed with trial court). The statement of facts is also inappropriately argumentative. Eckerle’s
      failures to comply with the appellate rules and his discursive writing style have made it difficult for us to
      decipher his arguments. Appellants’ objections to Eckerle’s statement of the case and statement of facts are
      well taken, and we appreciate their efforts to clarify the relevant factual and procedural history.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CT-735 | November 14, 2017             Page 2 of 11
[3]   BCU was investigated by the Indiana Utility Regulatory Commission

      (“IURC”). In March 2003, the IURC ordered BCU to cease all payments to

      Newland. Later that year, BCU filed for Chapter 11 bankruptcy. In February

      2004, the IURC issued an order staying all proceedings and recognizing the

      bankruptcy court’s “full power and exclusive jurisdiction” to sell BCU’s assets.

      Appellant’s App. Vol. 6 at 156. The bankruptcy court directed the sale of

      BCU’s assets and confirmed BCU’s liquidation plan, which called for the

      distribution of approximately $3,000,000 to Newland per its allowed equity

      interest. Those proceeds were distributed to Newland’s shareholders and

      members, leaving Newland and BCU with joint assets of less than $10,000.

      Pursuant to a bankruptcy court order, Eckerle was authorized to represent

      Newland during the bankruptcy proceeding and receive compensation for his

      services. Newland did not pay Branham its success fee.


[4]   In 2005, based on the theory that BCU’s confirmed liquidation plan did not

      preempt enforcement of the IURC’s March 2003 order, Branham sued

      Newland and other defendants (including BCU as a garnishee defendant) in

      Boone Circuit Court, alleging conversion, conspiracy, and breach of contract

      (“Cause 517”). The conversion and conspiracy claims were dismissed. After a

      jury trial on its contract claims, Branham obtained a judgment against Newland

      for almost $400,000, which was affirmed on appeal. Newland Res., LLC v.

      Branham Corp., 918 N.E.2d 763 (Ind. Ct. App. 2009).


[5]   In 2011, Branham, represented by Stewart & Irwin (“S&I”), sued Newland and

      other defendants, including Eckerle, in Boone Circuit Court, alleging criminal

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CT-735 | November 14, 2017   Page 3 of 11
      offenses and seeking treble damages related to the distribution of BCU-related

      funds in the bankruptcy proceeding (“Cause 001”). Branham also sought to

      collect from the defendants in Cause 517 via a proceedings supplemental and

      named Eckerle as a garnishee defendant. Beginning in June 2013, Katz

      represented Branham in both proceedings. Ultimately, Eckerle was dismissed

      from Cause 517, Branham Corp. v. Newland Res., LLC, 44 N.E.3d 1263, 1273

      (Ind. Ct. App. 2015), and was granted summary judgment in Cause 001.

      Branham Corp. v. Newland Res., LLC, 17 N.E.3d 979, 994 (Ind. Ct. App. 2014).


[6]   In April 2012, BCU reopened its bankruptcy proceeding and filed a complaint

      against Branham and S&I, asking the bankruptcy court to declare that all

      distributions made under the confirmed plan were legal and to impose sanctions

      against Branham and S&I for suing BCU in state court (“AP-128”). In May

      2012, Hile (a Katz attorney) entered an appearance for S&I and filed a motion

      to dismiss S&I from AP-128. In October 2012, the bankruptcy court granted

      the motion and also ruled that any issues involving Newland’s “actions upon or

      after receipt of the distribution” from BCU were to be decided in Boone Circuit

      Court. Appellant’s App. Vol. 3 at 217.


[7]   In August 2013, BCU filed an amended complaint. On October 7, 2013,

      Branham filed a counterclaim against BCU, seeking to garnish BCU’s assets to

      satisfy Branham’s judgment against Newland in Cause 517. On October 21,

      2013, Eckerle filed a motion to intervene as a plaintiff against Branham.

      Eckerle alleged that, at an August 2012 hearing, Hile stated that Newland

      engaged in “monkeyshines” during BCU’s original bankruptcy proceeding and

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CT-735 | November 14, 2017   Page 4 of 11
      that Newland’s “professionals” (which included Eckerle) were retained to assist

      Newland in “its fraudulent transfer of assets.” Appellant’s App. Vol. 5 at 101.

      Eckerle further alleged that his intervention would allow Branham and

      Appellees “to prove their fiendish allegations against [him] and to explain why

      these allegations do not contradict” the bankruptcy court order authorizing

      Eckerle to perform legal services for Newland and receive compensation for

      them. Id. at 102. Eckerle posited, “If Branham … gets its way, it will have

      been allowed to simply walk away from heinous charges of criminal conduct

      against … me, without ever having had to introduce an iota of evidence in

      support of those charges and without allowing … me the opportunity to defend

      [myself] against Branham’s defamatory and outrageous accusations on the

      merits.” Id. at 103.


[8]   On December 23, 2013, Appellees entered an appearance for Branham in AP-

      128 and filed a response to Eckerle’s motion to intervene, asserting that any

      claims that Branham might have against Eckerle were “time barred” and

      “dead.” Id. at 153. The bankruptcy court denied Eckerle’s motion to intervene

      but allowed him to file an amicus brief in which he voiced his suspicions that

      Branham and its attorneys wanted to keep him out of the case, obtain BCU’s

      and Newland’s claims against third parties, and then assert those claims against

      him in another forum. In May 2015, the bankruptcy court entered summary

      judgment for BCU. In August 2015, the court ordered Branham to pay almost

      $39,000 in sanctions to BCU’s counsel, finding that Branham had “crossed the

      line from exploring novel theories [for reversing the bankruptcy distribution to


      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CT-735 | November 14, 2017   Page 5 of 11
      Newland] to harassment of BCU and manipulation of these proceedings to

      badger BCU.” Appellant’s App. Vol. 3 at 140.


[9]   On October 26, 2015, Eckerle filed a 123-page complaint against Appellees

      alleging ten counts of defamation, one count of invasion of privacy, and one

      count of abuse of process, which is based solely on Appellees’ actions in AP-

      128. See id. at 5 (Eckerle’s complaint: “The conduct of [Appellees] specifically

      directed towards Mr. Eckerle in AP-128 is the basis of Mr. Eckerle’s abuse of

      process claim under Count XII of this Complaint.”); see also Appellant’s App.

      Vol. 6 at 36 (Eckerle’s summary judgment memorandum: “[Appellees have]

      moved for summary judgment in their favor on Count XII of Mr. Eckerle’s

      complaint, which alleges abuses by [Appellees] of the federal Bankruptcy Court

      processes in AP-128.”).2 Eckerle alleged that, although he was not a party to

      AP-128, “Branham (through its attorneys) repeatedly attempted to inject [him]

      into those proceedings through their defamatory statements and hectoring

      comments[,]” and that he was “required to maintain a constant vigil over the

      proceedings in AP-128, in order to protect his interests from [Appellees’]

      abuses.” Appellant’s App. Vol. 3 at 120. Eckerle further alleged that he

      “detected an ulterior motive in [Appellees’] seemingly innocuous attempts … to

      obtain a general attachment, garnishment and involuntary assignment” of

      BCU’s and Newland’s “causes of actions against third parties and against each




      2
        In light of these unequivocal statements, Eckerle’s assertion in his reply brief that his abuse of process claim
      is also based on Appellees’ actions in Causes 517 and 001 and a third cause is not well taken.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CT-735 | November 14, 2017               Page 6 of 11
       other[,]” which could then be used as a basis for asserting “additional claims

       against Newland’s professionals, including [himself].” Id. at 120, 121.


[10]   In February 2016, the trial court issued a case management order that

       established November 1, 2016, as the deadline to file summary judgment

       motions, which could be filed only by leave of court. In April 2016, the parties

       filed cross motions for partial summary judgment on Eckerle’s defamation and

       invasion of privacy claims. In August 2016, the trial court granted Appellees’

       motion and denied Eckerle’s motion. Eckerle appealed, and another panel of

       this Court affirmed the trial court’s ruling. Eckerle v. Katz & Korin, P.C., 81
N.E.3d 272 (Ind. Ct. App. 2017), modified on reh’g, ___ N.E.3d ___, 2017 WL
4455655 (Ind. Ct. App. Oct. 6, 2017), trans. pending.


[11]   On October 20, 2016, Appellees filed a motion for summary judgment as to one

       of the two elements of Eckerle’s abuse of process claim: “ulterior motive or

       purpose[.]” Appealed Order at 3 (citing Estate of Mayer v. Lax, Inc., 998 N.E.2d
238, 256 (Ind. Ct. App. 2013), trans. denied (2014)). Appellees also argued that

       many of the alleged acts or omissions were committed by other parties and/or

       fell outside the two-year statutory limitation period. See Ind. Code § 34-11-2-

       4(a) (providing that an action for injury to person or character “must be

       commenced within two (2) years after the cause of action accrues.”).


[12]   On October 28, 2016, Eckerle filed a motion for enlargement of time to respond

       to Appellees’ summary judgment motion, and the trial court gave him until

       January 23, 2017, to file a response. On December 27, 2016, Eckerle filed a


       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CT-735 | November 14, 2017   Page 7 of 11
       response to Appellees’ summary judgment motion. He also filed a cross motion

       for summary judgment as to both the first element and the second element (“a

       willful use of process not proper in the regular conduct of proceedings”) of his

       abuse of process claim, as well as to the alleged preclusive effect of findings

       made by the bankruptcy court regarding the legitimacy of Branham’s claims

       and litigation tactics in AP-128. Appealed Order at 3 (citing Estate of Mayer, 998
N.E.2d at 256).


[13]   Appellees filed a motion to strike Eckerle’s cross motion as to any issue other

       than ulterior motive as untimely, which the trial court granted in January 2017.

       In April 2017, the trial court issued a final judgment granting Appellees’

       summary judgment motion and denying Eckerle’s cross motion. Eckerle now

       appeals.


                                         Discussion and Decision
[14]   Eckerle contends that the trial court erred in granting Appellees’ motion for

       summary judgment and denying his cross motion for summary judgment on his

       abuse of process claim.3 “Summary judgment is appropriate only when there is

       no genuine issue of material fact and the moving party is entitled to judgment as

       a matter of law.” Alva Elec., Inc. v. Evansville-Vanderburgh Sch. Corp., 7 N.E.3d
263, 267 (Ind. 2014) (citing Ind. Trial Rule 56(C)). We review the grant or




       3
        Eckerle also contends that the trial court erred in granting Appellees’ motion to strike his cross motion for
       summary judgment as to any issue other than ulterior motive. Given our resolution of this appeal, we need
       not address this contention.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CT-735 | November 14, 2017            Page 8 of 11
       denial of a summary judgment motion de novo. Layne v. Layne, 77 N.E.3d
1254, 1264 (Ind. Ct. App. 2017), trans. denied. The filing of cross motions for

       summary judgment does not alter our standard of review, as we consider each

       motion separately to determine whether the moving party is entitled to

       judgment as a matter of law. Roberts v. Henson, 72 N.E.3d 1019, 1026 (Ind. Ct.

       App. 2017). We may affirm a grant of summary judgment on any theory

       supported by the designated evidence. Alva Elec., 7 N.E.3d at 267.


[15]   “A plaintiff claiming abuse of process must show a misuse or misapplication of

       process for an end other than that which it was designed to accomplish.” Estate

       of Mayer, 998 N.E.2d at 256 (footnote omitted). As stated above, Eckerle’s

       abuse of process claim is based on Appellees’ actions in AP-128, to which he

       was not a party. Eckerle cites no authority for the proposition that an abuse of

       process claim may be brought by someone who was not a party to the process at

       issue. In fact, case law from Indiana and elsewhere holds otherwise.


[16]   In Strutz v. McNagny, 558 N.E.2d 1103 (Ind. Ct. App. 1990), trans. denied, Strutz

       was an attorney and the beneficiary of certain trusts. The trusts brought an

       accounting action that was maintained by Strutz, who was “not technically a

       party to the action[,]” rather than the trustee of the trusts. Id. at 1106.

       “Because of facts which were unearthed in that action,” attorneys McNagny

       and Boggs filed suit “against Strutz for professional malpractice and unjust

       enrichment. The malpractice/unjust enrichment action was voluntarily

       dismissed, with the court instructing that the claims could be pursued in the

       original accounting action to avoid unneeded litigation.” Id. at 1105-06. Strutz

       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CT-735 | November 14, 2017   Page 9 of 11
       then filed a complaint alleging, among other things, that McNagny and Boggs

       were guilty of abuse of process in both actions. The trial court granted the

       defendants’ motion for summary judgment, and Strutz appealed. This Court

       affirmed, holding that Strutz’s abuse of process claim for the malpractice/unjust

       enrichment action was barred by the two-year statute of limitations. As for the

       abuse of process claim for the accounting action, this Court stated,


               Strutz alleges that McNagny and Boggs were guilty of abuse of
               process … for asserting [malpractice and unjust enrichment]
               claims against him in the accounting action but without making
               him a party to the lawsuit. Clearly, this allegation on its face fails
               to meet the requirement that an action or process be instituted against
               the plaintiff in order to sustain [this] cause of action.


       Id. at 1107 (emphasis added). Cf. Boyle v. Barnstable Police Dep’t, 818 F. Supp. 2d
284, 304 (D. Mass. 2011) (granting summary judgment for defendants on abuse

       of process claim, where record did not include sufficient facts to create genuine

       issue concerning their participation in criminal proceedings against plaintiff:

       “[A]n abuse of process claim requires that the defendants participate in judicial

       proceedings against the plaintiff.”).


[17]   Here, Eckerle was not a defendant (and was not allowed to intervene as a

       plaintiff) in AP-128, and the mere threat of him being named as a defendant in

       future litigation is insufficient to support an abuse of process claim. See Pruitt v.

       Chow, 742 F.2d 1104, 1109 (7th Cir. 1984) (affirming summary judgment for

       defendants on Pruitt’s abuse of process claim, which was based on their threat

       to initiate civil suit against company that allegedly paid Pruitt for fundraising

       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CT-735 | November 14, 2017   Page 10 of 11
       assistance in possible violation of securities law: “[T]he plaintiff has not cited,

       nor can we find, any Illinois cases in which a person such as Pruitt has made a

       successful claim of abuse of process where there has been no legal action

       actually brought against him.… Here, not only is Pruitt’s abuse of process

       claim based entirely [on] a mere threat of a lawsuit, but the threat was not even

       directed at him.”) (citing, inter alia, RESTATEMENT (SECOND) OF TORTS § 682

       (1977)); State v. Rendelman, 947 A.2d 546, 557 n.9 (Md. 2008) (noting that “the

       mere threat of the initiation of meritless or frivolous litigation” does not

       constitute abuse of process, which requires “the actual pursuit of litigation to be

       applicable.”). Therefore, we affirm the trial court’s judgment.


[18]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CT-735 | November 14, 2017   Page 11 of 11